Citation Nr: 0935552	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-30 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran testified at a Travel Board hearing at the RO in 
Waco, Texas in May 2007.  

The Board denied the Veteran's claim in November 2007.  In 
November 2008, the Veteran's attorney and the VA's General 
Counsel filed a joint motion with the United States Court of 
Appeals for Veterans Claims (Court) to vacate the Board's 
decision and remand the case.  The Court granted the motion, 
thereby vacating the Board's decision, and remanding the 
matter to the Board for further review.


FINDING OF FACT

The Veteran did not participate in combat with the enemy, and 
his claimed in-service stressor is not corroborated by 
credible supporting evidence.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction. Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
the Veteran of:  (1) the evidence that is needed to 
substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).  

Nevertheless, as discussed below, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Through a notice letter dated in April 2001, two letters 
dated in May 2001, and a letter dated in June 2002, the 
Veteran was notified of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  In 
one of the May 2001 letters, he was provide with a PTSD 
questionnaire and advised that it would be necessary to 
verify that in-service stressors occurred that resulted in 
PTSD.  In the June 2002 letter, he was provided with 
guideline for writing a personal statement pertaining to the 
traumatic events which he believes led to his PTSD and the 
information provided to the Veteran included information on 
alternative types of evidence that could corroborate an 
alleged in-service personal assault.  

In those letters, the Veteran was also notified that the RO 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  Additionally, the Veteran was requested 
to submit evidence in support of his claim.  

Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in March 2006.   See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Hence, the Board 
finds that the Veteran has received notice of the information 
and evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board has also considered the possibility of obtaining a 
VA examination or medical opinion on whether the claimed PTSD 
is related to the veteran's military service.  See 38 
U.S.C.A. § 5103A(d), calling for an examination or opinion 
when necessary to make a decision on a claim.  However, as 
will be discussed in greater detail below, there is no 
credible evidence corroborating any claimed in-service 
stressor.  Thus, even if a diagnosis of PTSD was made, and 
that diagnosis related to service, the criteria for an award 
of service connection would not be met.  See 38 C.F.R. § 
3.304(f).  Under these circumstances, the Board finds that 
the evidence of record is sufficient to resolve this appeal, 
and, therefore, a VA examination or opinion is not necessary.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In reaching this conclusion, the Board has considered that, 
in claims for PTSD based on personal assault, 38 C.F.R. § 
3.304(f)(3) provides that VA may seek an opinion from a 
mental health care specialist as to whether or not the record 
supports a finding that a personal assault actually occurred.  
However, the language of that regulation specifically 
provides that VA has the discretion to obtain such a opinion 
only in situations in which the claimant has already 
submitted the type of alternative evidence identified under 
38 C.F.R. § 3.304(f)(3) as being the sort that could 
corroborate the occurrence of the in-service assault.  In 
this case, the Veteran has submitted his own lay statements, 
as well as statements from friends and family members, 
asserting behavioral changes after the alleged in-service 
assault.  However, as will be discussed in greater detail 
below, the Board finds such evidence not credible, and that 
the greater weight of credible and probative evidence 
suggests that no such behavioral changes occurred.  
Therefore, the Board further finds that the development as 
contemplated under 38 C.F.R. § 3.304(f)(3), to include 
obtaining a medical opinion, is not warranted.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



II.  Factual Background

The Veteran claims that he was sexually assaulted while in 
the brig while serving in the Marines in June or July 1971.  
He avers that he has PTSD as a result of this assault.  

The Veteran's DD214 does not indicate that he had any foreign 
service nor did he receive any combat badges.  The Veteran 
does not claim that his PTSD is combat-related.  

The Veteran's service treatment records (STRs) indicate that 
he was referred for a mental status evaluation in April 1971 
due to signs of immature and inappropriate behavior.  The 
examination was performed by the Chief of Neuropsychiatry.  
Mental status examination revealed that he was a troubled 
young man who was very concerned about "being a man" and 
"making it" in the United States Marine Corps.  There were 
no signs or symptoms of any disease or disorder considered 
disqualifying.  The examiner indicated that the Veteran's 
present illness revealed that he had no difficulty in the 
Marines prior to assignment at the Marine Barracks in Bangor.  
However, following his arrival eight months prior, he had 
accumulated numerous offenses ranging from unauthorized 
absence, disobeying lawful orders, destroying government 
property, and disrespect.  He was highly motivated to change 
and wanted to adjust to the Marines.  The examiner indicated 
that the Veteran's past history revealed considerable 
difficulty with authority figures.  He was noted to have 
gradually improved his ability to deal with such persons over 
the past several years and was still improving.  The examiner 
diagnosed the Veteran with adolescent adjustment reaction.  
No treatment was deemed necessary at that time.  Separation 
examinations dated in February and August 1972 revealed 
normal psychiatric examinations.  

The Veteran's personnel records reveal that in January 1972 
he was recommended for an undesirable discharge by reason of 
unfitness due to his frequent involvement of a discreditable 
nature with military authorities.  He was noted to have 
received five non-judicial punishments (NJPs) and one summary 
court-martial since his enlistment in November 1969.  The 
offenses for which he was convicted ranged from disobedience 
of a commissioned officer to unauthorized absence.  The 
records indicate that the veteran spent a minimal amount of 
confinement in a correctional facility.  The records indicate 
that the Veteran was given ample opportunity to correct his 
deficiencies but failed to evince a desire to achieve and 
maintain the high standards of conduct and professionalism 
expected of all Marines.  The Veteran was ultimately 
discharged under honorable conditions.    

The Veteran was afforded a VA psychiatric examination in 
February 1999.  The Veteran reported mood swings that 
included manic and depressed periods.  Mental status 
examination revealed that the Veteran was oriented in all 
spheres.  His thought content contained no suicidal or 
homicidal ideations.  There were no delusions, ideas of 
reference, or feelings of unreality.  The Veteran's mood was 
euthymic and his range of affect was broad.  No specific 
symptoms of PTSD were reported.  The examiner diagnosed the 
Veteran with mixed bipolar disorder.  

The Veteran was afforded a VA psychiatric examination in 
February 2000.  He stated that he had dropped out of the 
seventh grade to join the service.  He reported that he had 
multiple problems in school, with poor grades and a tendency 
to "monkey around."  The examiner noted that the Veteran's 
history indicated that he was suspended from school numerous 
times and had multiple problems holding onto a job due to 
conflicts with authority.  Mental status examination revealed 
that the Veteran's mood and affect were appropriate.  He 
reported feelings of worthlessness, suspiciousness, and manic 
episodes, as well as occasional auditory and visual 
hallucinations.  He denied being homicidal or suicidal.  The 
examiner diagnosed the Veteran with bipolar affective 
disorder by history.  

Associated with the claims file are several lay statements 
from the Veteran's spouse, daughters, and sister.  The 
Veteran's spouse and one daughter reported that the Veteran 
suffered from "mental cancer."  His spouse reported that 
the Veteran suffered mental torture by the United States 
Marine Corps.  His other daughter indicated that the Veteran 
had a mental illness called bipolar and was depressed because 
his illness was military related.  Finally, the Veteran's 
sister reported that the Veteran was a caring and expressive 
individual as a young person and while he was in the Marines 
he did not express himself the same way.  She said joy and 
enthusiasm was no longer a part of his personality.  She 
indicated that he seemed to distance himself from the people 
he loved and cared about.  She stated that his experience 
after his enlistment left a void in his personality and 
behavior.  

A Disability Determination and Transmittal document dated in 
June 1999 indicates that the Veteran became disabled in 
February 1999 due to a primary diagnosis of affective 
disorder.  The medical records associated with the decision 
are duplicative of other documents contained in the claims 
file and are discussed below.  

Associated with the claims file are counseling notes dated 
from October 1998 to February 1999.  The records are not 
labeled but are presumably from a Vet Center.  In October 
1998 the Veteran reported that he had an abusive father.  The 
examiner noted that the Veteran had a longstanding problem 
with authority figures.  

Also associated with the claims file is a statement from J. 
Kaplan, LCSW, of the Heritage Program for Senior Adults dated 
in April 2003.  Ms. Kaplan indicated that the Veteran had 
been diagnosed with PTSD and bipolar I.  She said he suffered 
from insomnia, poor appetite, anxiety, depression, [impaired] 
impulse control, and passive suicid[al] ideation.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 1978 to March 2007.  The records 
document extensive treatment for a variety of psychiatric 
disorders including PTSD, bipolar disorder, bipolar affective 
disorder, major affective disorder, schizoaffective disorder, 
and a character disorder.  The records variously indicate 
that the Veteran denied a history of abuse and sexual abuse 
as a child or in the military and he reported being 
mistreated in the brig, physically abused in the brig, raped 
once during military service, abused in prison, a history of 
family violence and abuse, a history of sexual trauma, a 
history of sexual and mental abuse, childhood trauma, 
behavioral problems as a child, sexual abuse while in the 
military, and sexual abuse while living on the streets after 
being thrown out of his house when he was twelve years old.  
On one occasion in December 1999 the Veteran indicated that 
he felt that his entire period of military service had been 
traumatic.  The records which document diagnoses of PTSD 
variously indicate that the diagnosis was by history, non-
combat related, and due to mistreatment in the brig while in 
the United States Marine Corps, by history.  It is of note 
that following the administration of the Minnesota 
Multiphasic Personality Inventory (MMPI) psychiatric test in 
November 1999, a diagnosis of PTSD was not rendered.  At the 
most recent entry dated in March 2007 a clinical psychologist 
indicated that she did not believe that the Veteran met the 
criteria for PTSD.

A psychological evaluation performed by L. Abeles, Ph.D., in 
November 1999 documents a diagnosis of bipolar disorder by 
history and alcohol dependence.  The evaluation documents 
that the Veteran reported physical and sexual abuse as a 
child.  

Private treatment reports from Cushing Regional Hospital 
denote a past medical history of PTSD.  No treatment for PTSD 
was associated with the records.  

The Veteran and his spouse testified at a Travel Board 
hearing in May 2007.  The Veteran indicated that he confided 
in his spouse that he had been raped in service sometime 
between 1996 and 1998.  He said he told his spouse about the 
rape prior to admitting to the assault in therapy.  The 
Veteran's spouse indicated that she did not meet the Veteran 
until six years after he separated from service.  She said he 
would not undress in front of her unless it was in the dark.  
She testified that he was very standoffish with her and their 
children and did not want to be touched by anyone.  

III.  Legal Analysis 

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a), of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2008).

The Veteran can attest to factual matters of which he had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.   

The Board notes that the records contained in the claims file 
do not establish that the Veteran had combat duty nor has the 
Veteran asserted that he had such service.  As such, any 
alleged in-service stressors must be corroborated by other 
independent evidence of record.  See West v. Brown, 7 Vet. 
App. 70 (1994).   

In this case, the Veteran has indicated that he believes that 
he has PTSD as a result of a sexual assault that occurred 
while he was incarcerated in service.  The STRs do not show 
that he sought treatment for any injuries suffered as a 
result of the claimed assault.  However, since this type of 
incident often goes unreported, he was informed of the 
various sources that could be used to corroborate the 
occurrence of the alleged assault.  See June 2002 duty to 
assist letter.  

Significantly, the Veteran has alleged that his symptoms 
began after an assault that occurred while he was in the brig 
in June or July 1971.  However, the objective evidence of 
record indicates that he began to have behavioral problems 
prior to this incarceration as his service personnel records 
indicate that received five NJPs and one summary court-
martial since his enlistment in November 1969.  In fact, the 
Veteran was referred for a psychiatric evaluation in April 
1971 due to signs of immature and inappropriate behavior two 
months before the alleged sexual assault took place.  
Moreover, the Veteran has acknowledged during the course of 
medical evaluation that he had problems with authority 
figures and behavioral issues prior to his entrance into 
service.  

The Board has considered the lay statements of record.  In 
most instances, a veteran's own testimony or other lay 
statements may be competent to support a claim for service 
connection by establishing the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006).  However, for the purpose of establishing 
service connection for PTSD, a claimed in-service stressor 
must be corroborated by credible supporting evidence.  Thus, 
the Veteran's own report as to the occurrence of the in-
service assault is not sufficient to establish that it 
occurred. 

The Board has considered the statement of the Veteran's 
sister indicating that the Veteran was a caring and 
expressive individual as a young person.  She further 
reported that once he was in the Marines, he did not express 
himself the same way, that joy and enthusiasm were no longer 
a part of his personality, and that he seemed to distance 
himself from the people he loved and cared about.  However, 
while the Board has considered this statement, the Board 
finds that it is not consistent with other probative evidence 
of record which indicates that the Veteran's suffered from 
behavioral issues prior to the claimed sexual assault in June 
or July 1971.  As noted, the record contains numerous 
references to behavioral problems both prior to the Veteran's 
entry into service and prior to the alleged sexual assault in 
service.  Many such references were made by the Veteran 
himself during the course of receiving medical treatment.  
The Board finds such statements, offered to health care 
providers during the course of receiving treatment, to be far 
more credible and persuasive than those offered by his sister 
in support of this claim.  Consequently, the credible 
evidence of record fails to establish that behavioral changes 
began after his period of incarceration in the brig in 
service.  

Furthermore, while the Veteran's wife and daughter have also 
submitted statements, such statements can only serve to 
describe the Veteran's behavior and difficulties after the 
period during which they've known the Veteran, which was 
after his separation from service, and cannot constitute 
evidence corroborating the occurrence of the in-service 
assault.  Furthermore, the Veteran's wife specifically 
testified that she first learned of the assault decades after 
his separation; thus, her own testimony does not corroborate 
the occurrence of the assault in-service.

Therefore, given the absence of any objective credible 
evidence to support the claim of an in-service assault, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD.  Thus, 
the benefit of the doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


